     Case 2:19-cv-02189-GMN-DJA Document 12 Filed 07/16/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      JILLIAN NOEL ALVAREZ,                                Case No. 2:19-cv-02189-GMN-DJA
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      WALMART, INC., ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Defendants’ Motion for Leave to Assert Third-Party
12
     Complaint (ECF No. 11), filed on June 23, 2020. Any response was due on July 7, 2020 and
13
     none has been filed to date. The Court finds this matter properly resolved without a hearing. See
14
     Local Rule 78-1.
15
            Rule 15(a)(2) of the Federal Rules of Civil Procedure, regarding the amendment of
16
     pleadings, directs that “[t]he court should freely give leave when justice so requires.” The Ninth
17
     Circuit Court of Appeals has repeatedly cautioned courts in this circuit to “liberally allow a party
18
     to amend its pleading.” Sonoma Cnty. Ass'n of Ret. Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117
19
     (9th Cir. 2013). “Courts may decline to grant leave to amend only if there is strong evidence of
20
     ‘undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
21
     deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
22
     of allowance of the amendment, or futility of amendment, etc.’” Id. at 1117 (quoting Foman v.
23
     Davis, 371 U.S. 178, 182 (1962).
24
            A failure to file points and authorities in response to the motion “constitutes a consent to
25
     the granting of the motion.” LR 7-2(d). Moreover, the Court finds good cause to grant the
26
     request to file the third-party complaint against Securitas, Inc. attached as Exhibit C. (ECF No.
27

28
     Case 2:19-cv-02189-GMN-DJA Document 12 Filed 07/16/20 Page 2 of 2




 1   11). Defendants contend that Securitas, Inc. is a necessary party given that a security guard was

 2   the only witness with any knowledge as to any hazard on the premises.

 3          IT IS THEREFORE ORDERED that Defendants’ Motion for Leave to Assert Third-

 4   Party Complaint (ECF No. 11) is granted.

 5          IT IS FURTHER ORDERED that Defendants shall file and serve the Third-Party

 6   Complaint in accordance with Local Rule 15-1(b).

 7

 8          DATED: July 16, 2020.

 9
                                                         DANIEL J. ALBREGTS
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
